                                                                ~-~'`~ FS.EJ     r~A1FJ
     l                                                                  .5.~~--qIG~~~
                                                                CLG~K~t~

  2.
                                                                     OCR 2~ 2~~~
  3
                                                                           .r~
  4                                                             GCN~        ~.~
                                                                ~~~~`''
  5
  6I
  7
  8                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
         ~ UNITED STATES OF AMERICA,                   Case No.:          ~~       ~'^
 11
                             Plaintiff,                 ORDER OF DETENTION PENDING
 12                                                     FURTHER REVOCATION
                     v.                                PROCEEDINGS
13                                                     (FED. R. CRIM.P. 32.1(a)(6); 18
                                                        ~.T.S.C. § 3143(a)(1))
14
                             Defendant.
15
16            The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~~                         District of
18       ~~~~             -- for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20            Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a){6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (          The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25 i           (~Q        information in the Pretrial Services Report and Recommendation
26             (~         information in the violation petition and reports)
27             (~         the defendant's nonobjection to detention at this time
28             ()         other:


                                                   1
     1       and/ or
 2 B. (~)    The defendant has not met his/her burden of establishing by clear and
      /'
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b)or (c). This finding is based on the following:
 61         (~     information in the Pretrial Services Report and Recommendation
 7~         (
            ~      information in the violation petition and reports)
 8          ~) the defendant's nonobjection to detention at this time
 9          () other:
10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: c9 G `~" ~J~" ~ ~~ l
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
